BUY-SELL AGREEMENT


THIS BUY-SELL AGREEMENT (the “Agreement”) is executed effective as of April 13,
2011 by and among Imad K. Anbouba, a United States citizen (“Anbouba”), Carter
R. Montgomery, a United States citizen (“Montgomery”), The Cushing MLP
Opportunity Fund I, L.P., a Delaware limited partnership (“Cushing”), and
Central Energy GP LLC, a Delaware limited liability company (the “Company”), who
may also be referred to collectively in this Agreement as the “Parties” and
individually as a “Party.”


Recitals


A.
The Parties each own the Membership Interest in the Company set forth on
Schedule I to this Agreement.



B.
The Parties desire to establish the terms on which Cushing can offer the
Combined Membership Interest for sale to a third party.

 
NOW THEREFORE, the Parties hereby agree as follows:


Article I
Definitions


1.1        Definitions. The following definitions shall before all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


“Agreement” has the meaning set forth in the Preamble of this Agreement.


“Anbouba” has the meaning set forth in the Preamble of this Agreement.


“Bona Fide Offer” means an offer evidenced by a written document setting forth
the terms and conditions on which the Independent Third Party will purchase the
Combined Membership Interest, including (i) the price to be paid for the
Combined Membership Interest, (ii) the consideration to be paid for the Combined
membership Interest (the Parties expressly agreeing that such consideration
shall consist only of cash and Marketable Securities), (iii) a representation
that the Independent Third Party has no agreement with Cushing or any of its
Affiliates pursuant to which the Independent Third Party is obligated to sell
the Combined Membership Interest to Cushing or such Affiliate at a later date,
and (iv) the proposed date, time and location at which the purchase of the
Combined Membership Interest will be completed.
 
“Bona Fide Offer Notice” shall have the meaning set forth in Section 2.3.
 
 
1

--------------------------------------------------------------------------------

 


“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the states of New York or Texas shall not be regarded as a Business Day.


“Combined Membership Interest” means the entire Cushing Membership Interest and
an interest equal to twenty-five and one/one hundredths percent (25.01%) of the
total outstanding Membership Interests of the Company constituting a portion of
the Membership Interests held by each of Messrs. Anbouba and Montgomery as set
forth on Schedule I to this Agreement.


“Company” has the meaning set forth in the Preamble of this Agreement.


“Cushing” has the meaning set forth in the Preamble of this Agreement.


“Cushing Membership Interest” means the twenty-five percent (25%) Membership
Interest held by Cushing in the Company as set forth on Schedule I to this
Agreement.


“Dispute” has the meaning set forth in Section 3.6.


“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, agreement, permission, permit or license of, from or with any
Government Authority, the giving of notice to or registration with any
Government Authority or any other action in respect of any Government Authority.


“Government Authority” means any federal, state or local government or political
subdivision thereof, or any agency or instrumentality of such government or
political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.


“Independent Third Party” means, with respect to any Party, a Person who is not
an Affiliate of such Party.


“Intent to Sell Notice” shall have the meaning set forth in Section 2.1.


“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company dated effective as of April 12, 2011, as amended from
time to time.


 “Marketable Security” means stocks, bonds, commercial paper or certificates of
deposit which are either (i) listed for trading on a recognized national
security exchange with no restrictions on transfer or (ii) for which an easily
accessible market exists to value and sell such securities.


“Member” means each of Messrs. Anbouba and Montgomery, Cushing and each other
Person who has executed the LLC Agreement of the Company and continues to be a
member of the Company, but does not include any Person who has ceased to be a
member in the Company.
 
 
2

--------------------------------------------------------------------------------

 


“Membership Interest” or “Membership Interests” means any interest in the
Company representing the capital contributions made by a Member or its
predecessors in interest, including any and all benefits to which the holder of
a limited liability company interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement.


“Montgomery” has the meaning set forth in the Preamble of this Agreement.


“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.


“Purchase Offer Notice” has the meaning set forth in Section 2.2.


“Tag-Along Members” has the meaning set forth in Section 2.5(b).


“Tag-Along Membership Interests” has the meaning set forth in Section 2.5(a).


“Tag-Along Notice” has the meaning set forth in Section 2.5(b).


1.2        Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; and (c) the term “include,” “includes”
or “including,” or words of like import, shall be deemed to be followed by the
words “without limitation;” and the terms “hereof,” “herein” or “hereunder”
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Article 2
Offer Rights

 
2.1        Marketing Right. Cushing shall have the right to notify Messrs.
Anbouba and Montgomery in writing of its desire to market and sell the Combined
Membership Interest during the month of January in the years 2013, 2014 or 2015
(the “Intent to Sell Notice”). Cushing shall only have one right to deliver an
Intent to Sell Notice to Messrs. Anbouba and Montgomery as provided in this
Section 2.1. It is the intent of the Parties to maximize the value of the
Cushing Membership Interest by providing Cushing the opportunity to offer the
Combined Membership Interest to an Independent Third Party and obtain a Bona
Fide Offer that takes into account the sale of a controlling interest in the
Company.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2        Exercise of Member’s Right to Purchase.

 
 
(a)
Upon receipt of the Intent to Sell Notice, Messrs. Anbouba and Montgomery shall
have thirty (30) Business Days to decide, at their sole option, whether (i) to
purchase the Cushing Membership Interest or (ii) to permit Cushing to market and
sell the Combined Membership Interest. In the event Messrs. Anbouba and
Montgomery elect to purchase the Cushing Membership Interest, they shall so
notify Cushing by delivering a written notice (the “Purchase Offer Notice”) to
Cushing, within such thirty-day period, stating that they will purchase the
Cushing Membership Interest and setting forth the terms and conditions on which
they will purchase the Cushing Membership Interest, the price to be paid for
such interest, the form of consideration to be delivered for such interest, and
the proposed time, date and location on which they will complete the acquisition
of such interest. Messrs. Anbouba and Montgomery shall purchase the Cushing
Membership Interest pro rata or as they might otherwise mutually agree.



 
(b)
Upon receipt of the Purchase Offer Notice, Cushing shall have thirty (30)
Business Days to evaluate the offer set forth in the Purchase Offer Notice and
determine whether to accept or reject such offer. Cushing shall provide to
Messrs. Anbouba and Montgomery a written notice within such thirty-day period of
its decision. In the event Cushing rejects the offer of Messrs. Anbouba and
Montgomery set forth in the Purchase Offer Notice, Cushing shall have the right
to proceed with its efforts to market the Combined Membership Interest as set
forth in Section 2.3. In the event Cushing accepts the offer set forth in the
Purchase Offer Notice, Messrs. Anbouba and Montgomery shall have ninety (90)
Business Days after the delivery of the Purchase Offer Notice to consummate the
purchase of the Cushing Membership Interest and deliver full consideration for
such interest to Cushing.

 
 
(c)
In the event Messrs. Anbouba and Montgomery do not deliver a Purchase Offer
Notice to Cushing within the time period specified in Section 2.2(a), Messrs.
Anbouba and Montgomery shall have waived their right to purchase the Cushing
Membership Interest pursuant to this Section 2.2, and Cushing can immediately
begin the process of marketing the Combined Membership Interest in accordance
with Section 2.3.

 
2.3        Solicitation and Notice of Bona Fide Offer. Cushing shall have a
period of one hundred and twenty (120) Business Days to obtain a Bona Fide Offer
for the Combined Membership Interest. Within five (5) Business Days of the
receipt of a Bona Fide Offer from an Independent Third Party, Cushing shall give
written notice (the “Bona Fide Offer Notice”) to Messrs. Anbouba and Montgomery
and the Company stating that it has received a Bona Fide Offer from an
Independent Third Party for the Combined Membership Interest. Such Offer Notice
shall (i) specify the Independent Third Party who has offered to purchase the
Combined Membership Interest, the purchase price and other material terms and
conditions of the proposed sale, whether the Independent Third Party would
acquire Membership Interests in addition to the Combined Membership Interests,
and the proposed date, time and location of the closing of the sale of such
Combined Membership Interest, which closing shall be in accordance with the
terms of Section 2.7, and (ii) be accompanied by a copy of the written document
constituting a part of the Bona Fide Offer. Cushing shall be responsible for the
marketing of the Combined Membership Interest and the solicitation of a
purchaser for such Combined Membership Interest all in accordance with federal
and applicable state securities laws.
 
 
4

--------------------------------------------------------------------------------

 


2.4        Right of First Refusal. Upon receipt of the Bona Fide Offer Notice,
Messrs. Anbouba and Montgomery shall have thirty (30) Business Days to notify
Cushing that they will purchase the Cushing Membership Interest on the same
terms and conditions, for the same price, and for the same consideration as set
forth in the Bona Fide Offer Notice. Where the consideration to be paid for the
Cushing Membership Interest as set forth in the Bona Fide Offer Notice includes
Marketable Securities, Messrs. Anbouba and Montgomery, at their sole discretion,
can offer an amount of cash or other Marketable Securities having the same value
as the Marketable Securities included as part of the Bona Fide Offer. If Messrs.
Anbouba and Montgomery exercise the right of first refusal set forth in this
Section 2.4, they shall complete the purchase of the Cushing Membership Interest
sixty (60) Business Days from receipt of the Bona Fide Offer Notice from Cushing
at a place and time mutually agreed by the Parties. If Messrs. Anbouba and
Montgomery do not respond to Cushing within the thirty (30) Business Day period
set forth in this Section 2.4, they will be deemed to have waived the right of
first refusal contained in this section, and Cushing may proceed to close the
Bona Fide Offer as set forth in Section 2.7.


2.5        Tag Along Rights.


 
(a)
In the event Messrs. Anbouba and Montgomery do not elect to purchase the Cushing
Membership Interest and the sale of the Combined Membership Interest to the
Independent Third Party is to be consummated, all other Members shall have the
right, but not the obligation, to “tag along” with respect to the sale of some
or all of the Membership Interests held by each of them and that does not
constitute a part of the Combined Membership Interest (the “Tag-Along Membership
Interests”) to the Independent Third Party on the same terms and conditions as
contained in the Bona Fide Offer (so long as the Independent Third Party has
indicated it will purchase Tag-Along Membership Interests). The Company shall
provide a copy of the Bona Fide Offer Notice to all Members of the Company in
the event Messrs. Anbouba and Montgomery do not exercise the right of first
refusal set forth in Section 2.4.



 
(b)
In the event any other Member elects to “tag along,” (the “Tag-Along Members”)
it shall so notify Cushing, the Company, Messrs. Anbouba and Montgomery, and the
Independent Third Party in writing within thirty (30) Business Days from receipt
of the Bona Fide Offer Notice as delivered according to Section 2.5 stating its
election to “tag along” and specifying the percentage Membership Interest in the
Company to be included by the Tag-Along Member as a part of the Tag-Along
Membership Interests (the “Tag-Along Notice”). The offer of each Tag-Along
Member set forth in such Tag-Along Notice shall be irrevocable, and, to the
extent the offer is accepted by the Independent Third Party, such Tag-Along
Member shall be bound and obligated to sell the Tag-Along Membership Interest as
finally determined pursuant to Section 2.5(c). Failure by a Member to deliver a
Tag-Along Notice within the time specified in this subsection (b) shall be
deemed an election by such Member to not tag along and sell its Tag-Along
Membership Interest to the Independent Third Party.

 

 
5

--------------------------------------------------------------------------------

 
 
 
(c)
Cushing shall use its reasonable efforts to include in the proposed sale of the
Combined Membership Interest all of the Tag-Along Membership Interests, it being
understood that the Independent Third Party shall not be required to purchase
any Tag-Along Membership Interests. In the event the Independent Third Party
elects to purchase some but not all of the Tag-Along Membership Interests, the
number of Tag-Along Membership Interests to be sold to the Independent Third
Party by the Tag-Along Members shall be reduced so that each such Member is
entitled to sell a pro rata portion of its Tag-Along Membership Interests
calculated by dividing (i) the percentage of the total Tag-Along Membership
Interest to be purchased by the Independent Third Party by (ii) the total
Tag-Along Membership Interests offered for sale by all Tag-Along Members.



2.6        Cooperation. Each Member shall take all actions as may be reasonably
necessary to consummate the sale contemplated by this Article 2 including,
without limitation, entering into agreements and delivering certificates,
instruments and consents as may be deem necessary and appropriate.

 
2.7        Closing. In the event Messrs. Anbouba and Montgomery do not elect to
purchase the Cushing Membership Interest in accordance with Section 2.4, the
sale of the Combined Membership Interest and the Tag-Along Membership Interests,
if any, shall take place not later than sixty (60) Business Days after the
expiration of the thirty-day period contemplated in Section 2.4 (which period
may be extended for a reasonable time not to exceed sixty (60) Business Days to
the extent reasonably necessary to obtain any Governmental Approval) on the
terms set forth in the Bona Fide Offer. Messrs. Anbouba and Montgomery, each
Tag-Along Member and Cushing shall deliver to the Independent Third Party
certificates representing their respective portion of the Combined Membership
Interests and the Tag-Along Membership Interest, if any, accompanied by evidence
of transfer and all necessary transfer taxes paid and stamps affixed, if
necessary, against receipt of the purchase price therefore from such Independent
Third Party by wire transfer of immediately available funds. Each Member shall
make or provide the same representations, warranties, covenants, indemnities and
agreements as Cushing makes or provides in connection with the sale (except that
in the case of representations, warranties, covenants, indemnities and
agreements pertaining specifically to Cushing, a Tag-Along Member and Messrs.
Anbouba and Montgomery shall make the comparable representations, warranties,
covenants, indemnities and agreements pertaining specifically to each of them);
provided, that all representations, warranties, covenants and indemnities shall
be made by Cushing and each of Messrs. Anbouba and Montgomery and the Tag-Along
Members severally and not jointly and any indemnification obligation in respect
of breaches of representations and warranties that do not relate to such
Tag-Along Member or Messrs. Anbouba or Montgomery shall be in an amount not to
exceed the aggregate proceeds received by such Tag-Along Member or Messrs.
Anbouba or Montgomery in connection with any sale pursuant to this Article 2.


2.8        Expenses. The fees and expenses incurred in connection with the
marketing and sale of the Combined Membership Interest to any Independent Third
Party shall be borne solely by Cushing. In the event that the Independent Third
Party elects to purchase Tag-Along Membership Interests, Cushing shall bear the
costs and expenses associated with the sale of the Combined Membership Interest
and each of Messrs. Anbouba and Montgomery and each Tag-Along Member shall bear
pro rata its portion of all costs and expenses incurred in connection with the
sale of the Tag-Along Membership Interests.


 
6

--------------------------------------------------------------------------------

 


Article 3
Miscellaneous


3.1        Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Party must be sent to or
made at the addresses given for that Party as that Party may specify by notice
to the other Parties.
 
3.2        Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties and their respective Affiliates relating to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
such subject matter, whether oral or written.
 
3.3        Amendment or Restatement. This Agreement may be amended or restated
only by a written instrument executed by all Parties to this Agreement.


3.4        Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors and assigns.
 
3.5        Governing Law; Venue. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. VENUE FOR ANY
CLAIM, SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE EXCLUSIVELY BROUGHT IN THE APPROPRIATE STATE OR FEDERAL COURT
IN DALLAS COUNTY, TEXAS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN CONNECTION WITH ANY SUCH CLAIM, SUIT, ACTION OR
PROCEEDING.
 
3.6        Disputed Matters. In the event of any dispute, controversy or claim
of any kind or nature arising under or in connection with this Agreement (a
“Dispute”), the aggrieved Party shall provide written notice (the “Initiating
Party”) to the other Party that a Dispute exists and the Parties shall endeavor
to amicably resolve the issue through continued negotiations. If the matter in
issue is not resolved within sixty (60) Business Days after written notice has
been delivered by the Initiating Party, the Parties may take any legal or other
action they deem appropriate.
 
3.7        No Third Party Rights. The provisions of this Agreement are for the
benefit of the Parties hereto and no other Person, shall have any right or claim
against the Parties by reason of this Agreement or any provision hereof or be
entitled to enforce any provision of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
3.8        Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is held invalid or unenforceable to any
extent, (a) the remainder of this Agreement and the application of that
provision to other Persons or circumstances is not affected thereby and that
provision shall be enforced to the greatest extent permitted by law, and (b) the
Parties shall negotiate in good faith to replace that provision with a new
provision that is valid and enforceable and that puts the Parties in
substantially the same economic, business and legal position as they would have
been in if the original provision had been valid and enforceable.
 
3.9        Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
3.10     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
THE CUSHING MLP OPPORTUNITY FUND I, L.P.
 
By:
Carbon County Partners I, LP,
 
its General Partner
     
By:
/s/ Jerry V. Swank
   
Its:
Key Principal
      /s/ Imad K. Anouba   Imad K. Anbouba Individually     /s/ Carter R.
Montgomery   Carter R. Montgomery Individually



 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE I




 
Membership
Party
Interest
   
The Cushing MLP Opportunity Fund I, L.P.
25.00%
   
Imad K. Anbouba
30.17%
   
Carter R. Montgomery
30.17%



 
9

--------------------------------------------------------------------------------

 